Citation Nr: 9929949	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-33 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased amount for home improvements and 
structural alterations under the provisions of 38 U.S.C.A. 
§ 1717.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  This is an appeal from a 1997 decision by the 
Department of Veterans Affairs (VA) Medical Center, 
Minneapolis, Minnesota, which determined that the veteran was 
not entitled to an additional grant under the home 
improvements and structural alterations (HISA) program in 
excess of $552.57.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  The veteran has established service connection for 
conditions including bronchial asthma with chronic 
obstructive lung disease, rated 100 percent disabling; 
cataracts of both eyes, rated 30 percent disabling; steroid 
diabetes, rated 20 percent disabling; residuals of a cerebral 
vascular accident, rated 100 percent disabling; and 
peripheral neuropathy of the right hand, left hand, right 
foot and left foot, each rated 20 percent disabling.  He is 
also entitled to special monthly compensation including the 
aid and attendance benefit.  

3.  In November 1985, the veteran had an air filtration 
system installed at a cost of $628 under a HISA grant.  In 
July 1986 he had air conditioning installed at a cost of 
$1,200 under a HISA grant.  In August 1987 wiring for the air 
conditioning system was installed at a cost of $119.43 under 
a HISA grant.  

4.  In June 1997, the veteran submitted an application for 
additional home improvements and structural alterations under 
the HISA program.  

5.  In June 1997 his application was approved by the 
originating agency with a monetary limit of $552.57.  The 
veteran appealed for a higher amount for the HISA grant.  
CONCLUSION OF LAW

The veteran is not now entitled to an amount for home 
improvements and structural alterations under the HISA 
program in excess of $552.57.  38 U.S.C.A. §§ 1710, 1717, 
5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  

The veteran has established service connection for 
disabilities including bronchial asthma with chronic 
obstructive lung disease, rated 100 percent disabling; 
cataracts of both eyes, rated 30 percent disabling; steroid 
diabetes, rated 20 percent disabling; residuals of a cerebral 
vascular accident, rated 100 percent disabling; and 
peripheral neuropathy involving the right hand, left hand, 
right foot and left foot, each rated 20 percent disabling.  
In addition, he is entitled to special monthly compensation 
including the aid and attendance benefit.  Because of the 
nature and extent of his service connected disabilities, he 
is deemed qualified for the higher level of HISA benefits.  
38 U.S.C.A. § 1717(a)(1)(A).

The record further discloses that, from November 1985 to 
August 1987, the veteran had home improvements and structural 
alterations to his home on several occasions and was awarded 
a total of $1,947.43 under the HISA program.  

In June 1997 the veteran submitted an application for a HISA 
grant for additional home improvements and structural 
alterations.  His application was approved but the amount of 
the HISA grant was limited to $552.57.  The veteran appealed 
for a higher amount of HISA benefits.  

Home health services determined by the VA to be necessary for 
effective and economical treatment of a disability may be 
furnished to any veteran to include home improvements and 
structural alterations as are necessary to assure the 
continuation of treatment or to provide access to the home or 
to essential lavatory and sanitary facilities.  The cost to 
the VA or reimbursement by the VA will not exceed $2,500 for 
home improvements or structural alterations to veterans being 
treated for a service-connected disability.  38 U.S.C.A. 
§ 1710, as amended by Public Law 94-581.  

As part of medical services furnished to a veteran under 
section 1710(a) of this title, the Secretary may furnish such 
home health services as the Secretary finds to be necessary 
or appropriate for the effective and economical treatment of 
the veteran's disability.  Improvements and structural 
alterations may be furnished as part of such home health 
services only as necessary to assure the continuation of 
treatment for the veteran's disability or to provide access 
to the home or to essential lavatory and sanitary facilities.  
The cost of such improvements and structural alterations (or 
the amount of reimbursement thereof) may not exceed $4,100 in 
the case of medical services furnished under paragraph (1) or 
(2)(C) of section 1710(a) of this title or $1200 in the case 
of medical services furnished under any other provision of 
section 1710 of this title.  38 U.S.C.A. § 1717, as amended 
by Public Law 102-405.  

During the period from November 1985 to August 1987, the 
veteran was paid $1,947.43 under the HISA program for home 
improvements and structural alterations.  At that time, the 
maximum payable by the VA for home improvements or structural 
alterations was $2,500.  Thus, the veteran's remaining 
entitlement under the HISA program was $552.57.  

In October 1992, Public Law 102-405 was enacted increasing 
the amount payable under the HISA program for a veteran being 
treated for a service-connected disability to $4,100.  
However, Public Law 102-405 provided that the increase would 
apply with respect to a veteran who initially applied for 
HISA benefits after December 31, 1989.  Since the veteran in 
this case had initially applied for HISA benefits a number of 
years prior to that time, the increase in the maximum HISA 
grant from $2,500 to $4,100 would not apply in his case.  
Since he has already been paid $1,947.43 in HISA grants, his 
remaining entitlement would be $552.57 for a total of $2,500 
as discussed previously.  An allowance of the benefit sought 
on appeal would therefore not be in order.  

The veteran has maintained that, when he applied for the 
additional HISA grant in 1997, he was told that the maximum 
grant he could receive was $4,200 and accordingly went ahead 
with his project.  The veteran feels that, since he was 
misled as to the maximum amount of the HISA grant, he should 
be paid the full balance of the current HISA claim by the VA.  
Although any incorrect information received by the veteran as 
to the amount of HISA benefits to which he is currently 
entitled is unfortunate, any such incorrect information would 
not provide a basis for an allowance of the benefit sought on 
appeal, since it is inconsistent with the controlling 
statute.  

The Board has considered the entire record in this case; 
however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased amount for home improvements or 
structural alterations under 38 U.S.C.A. § 1717 is not 
established.  The appeal is denied.  



_______________________________
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals



 

